Citation Nr: 0014372	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
post-operative anterior cruciate ligament and meniscus tear 
with degenerative changes of the left knee.

2.  Entitlement to an increased rating for service-connected 
post-operative anterior cruciate ligament and meniscus tear 
with degenerative changes of the left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's fiancée


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to June 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1996, in which 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) reduced the veteran's 
evaluation of his service-connected left knee disability to 
10 percent from 20 percent in response to the veteran's claim 
of entitlement to an increased rating for his left knee 
disability.  The veteran subsequently perfected an appeal of 
that decision.

The Board notes that the veteran's initial claim was one of 
entitlement to an increased rating for his left knee 
disability, then rated as 20 percent disabling.  Based on the 
development of this claim the RO proposed reduction of the 
veteran's evaluation to 10 percent, and subsequently reduced 
his evaluation thereto.  The veteran confirmed his interest 
in an increased rating and objected to the reduction.  The RO 
has consistently addressed the veteran's claim as one for an 
increased rating alone.  Because the Board finds that the 
veteran's claim is comprised of both a restoration component 
and an increased rating component, it concludes that there 
are two issues on appeal, and that they are properly 
identified on the first page of this decision.  Having come 
to this conclusion, the Board further notes that the 
veteran's claim of entitlement to an increased rating for a 
left knee disability will be addressed in the remand portion 
of this decision.



FINDING OF FACT

At the time of the November 1996 rating decision, which 
reduced the evaluation for status post operative anterior 
cruciate ligament deficiency and lateral meniscus tear of the 
left knee from 20 percent to 10 percent, improvement had not 
been demonstrated.


CONCLUSION OF LAW

The criteria have been met for restoration of a 20 percent 
disability evaluation for service-connected status post 
operative anterior cruciate ligament deficiency and lateral 
meniscus tear of the left knee. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.344; Part 4, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for status post operative anterior 
cruciate ligament deficiency and lateral meniscus tear of the 
left knee was granted by means of a May 1990 rating decision 
and assigned a 20 percent disability evaluation.  In a 
November 1994 rating decision the RO granted the veteran a 
temporary total rating for convalescence from September 12, 
1994, to October 31, 1994, based on surgery to repair his 
left knee.  A 20 percent rating was re-instated beginning on 
November 1, 1994.  In July 1995, the veteran requested an 
increased evaluation of his left knee disability.  The RO, in 
a January 1996 rating decision, proposed to reduce the 
veteran's disability evaluation for his left knee disability 
from 20 percent to 10 percent.  In a November 1996 rating 
decision, the RO reduced the disability evaluation to 10 
percent.  


There is no question that a disability evaluation may be 
reduced; however, the circumstances under which evaluation 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the Secretary. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The 
United States Court of Appeals for Veterans Claims (the 
Court) in Brown v. Brown, 5 Vet. App. 413 (1993), has 
interpreted the provisions of 38 C.F.R. § 4.13 (1999) to 
require that in any evaluation reduction case, it must be 
ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999) 
provide that in any evaluation-reduction case, not only must 
it be determined that an improvement in a disability has 
actually occurred, but also that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  The 
provisions of 38 C.F.R. § 3.344(c) (1999) also establish that 
there must be improvement before an evaluation is reduced.  
The Court has restored evaluations when VA has failed to 
consider whether there is improvement.

In the cover letter that proposed to reduce the appellant's 
disability evaluation from 20 percent to 10 percent, the RO 
stated that medical records had noted "some improvement in 
your Postoperative [sic] left knee condition."  In the 
rating decision, accompanying the cover letter, the RO stated 
that it was proposed to reduce the evaluation for the 
veteran's left knee condition from 20 percent to 10 percent 
and that the veteran's pathology as demonstrated in the 
medical evidence was consistent with a 10 percent evaluation.  
The RO specifically discussed how the medical evidence did 
not satisfy the criteria for a 20 percent rating under the 
criteria laid out in the diagnostic code provisions governing 
evaluation of knee disabilities.   

In the November 1996 rating decision, which reduced the 
disability evaluation from 20 percent to 10 percent, the RO 
reiterated that which had been stated in the January 1996 
proposal to reduce the disability evaluation, adding some 
discussion about the veteran's testimony at a hearing at the 
RO in September 1996, and the findings of a November 1996 
examination of the knee.  

The Board finds that the rating decisions do not comply with 
regulations or decisions of the Court.  The Court has clearly 
established that the regulations regarding reduction in 
evaluations must be followed.  In the February 1996 cover 
letter, the RO noted "improvement;" however, the rating 
decision did not substantiate improvement in the veteran's 
left knee disability.  The RO simply stated that the 
veteran's left knee disability did not meet the criteria for 
a 20 percent disability evaluation.  

The circumstances under which evaluation reductions can occur 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  The actions taken 
by the RO are identical to the prohibitions established by 
the Court.  Accordingly, the Board finds that the RO did not 
reduce the veteran's disability evaluation properly and thus, 
due to the procedural error, the 20 percent evaluation for 
status post operative anterior cruciate ligament deficiency 
and lateral meniscus tear of the left knee is restored.  

The Board must point out that it does not make any 
determination as to whether the 10 percent evaluation is the 
evaluation that should be in effect.  The Board merely states 
that VA failed to comply with regulations, thus rendering 
void the rating decision in which the veteran's evaluation 
was reduced.


ORDER

Restoration of a 20 percent disability evaluation for status 
post operative anterior cruciate ligament deficiency and 
lateral meniscus tear of the left knee is granted. 


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim of entitlement to an increased rating for his left knee 
disability.  Initially, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, he has presented claims that 
are plausible.  The Board accordingly finds that the VA has a 
duty to assist him in the development of his claims.  
38 U.S.C.A. § 5107(a).  This duty involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran testified in a May 1999 hearing that he has pain, 
instability and weakness in his left knee, and that these 
limitations interfere with his employment to the extent that 
they require him to stop working to sit and rest his knee.  
It is established Court doctrine that, in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.40, 4.45 (1999).  However, in the 
present case it does not appear that the RO has adequately 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1999) which are relevant in evaluating the severity of 
the disability at issue.  Moreover, in the case of evaluation 
of a knee disability, consideration of both Diagnostic Codes 
governing subluxation and laxity as well as those governing 
limitation of motion are appropriate where there is x-ray 
evidence of arthritis.  VA O.G.C. Prec. 36-97 (Dec. 12, 
1997). 

The report of the most recent VA examination given to the 
veteran in June 1999, notes the range of motion in his left 
knee; however, the report does not indicate passive or active 
motion, the normal ranges of motion for the knee, the degree 
to which the veteran's reported pain impacted his ability to 
move his knee, his functional ability or whether the knees 
were stable, weak, or easily fatigued.  Additionally, the 
examiner did not discuss any complaints relevant to the 
veteran's knees and their possible impact on his functional 
ability.  Hence, it is unclear to what extent, if any, pain 
has restricted the veteran's motion or the functional ability 
of the left knee.  As a result, the Board finds that this 
case must be remanded for another examination to include the 
above noted information.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Arnesen v. Brown, 8 Vet. App. 432 (1995).  
On remand, the veteran should be fully informed that his 
failure to report for his scheduled VA examination will 
result in his claim being denied.  38 C.F.R. § 3.655 (1999).  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In addition, the veteran's fiancée testified at the RO 
hearing that a private physician, Dr. Diaz, informed her that 
the veteran's knee needed further treatment.  The veteran 
testified that he went to see Dr. Diaz because of problems he 
deemed related to the left knee disability, but not for 
treatment of the left knee disability directly.  Given the 
statements made by the veteran's fiancée at the hearing, Dr. 
Diaz's records may be probative to an assessment of the 
current severity of the veteran's left knee disability.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
he should contact Dr. Diaz and obtain 
copies of his treatment records 
pertaining to the veteran's left knee.  
If the veteran prefers that the VA obtain 
these records, he should provide the RO 
with a signed authorization for the 
release of private medical records, as 
well as Dr. Diaz's full name, address, 
and the dates of treatment.  

2.  Upon completion of the above, and 
association of any new evidence with the 
claims file, the RO should schedule the 
veteran for an orthopedic examination of 
his left knee.   The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  It is very important that 
the examiner be afforded an opportunity 
to review the veteran's claims file prior 
to the examination.  The veteran's left 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion of 
the left knee.  The examiner should also 
be asked to note the normal ranges of 
motion of the knee.  Additionally, the 
examiner should be requested to determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disabilities; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, 
subluxation or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left knee is 
used repeatedly over a period of time, 
such as an eight-hour workday.  This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion lost due to 
pain on use or during flare-ups.  Any 
necessary tests and studies should be 
performed and included in the examination 
report, with an explanation of the 
results or findings. 

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



